Citation Nr: 1004009	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-39 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for status post right 
clavicle fracture, evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from April to June of 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran testified during an RO hearing in September 2008 
and a Travel Board hearing in July 2009; the hearing 
transcripts have been associated with the record.  He 
clarified during the second hearing that he was waiving RO 
review of forthcoming records, and he has since submitted 
several additional medical reports.  These will accordingly 
be considered by the Board in this decision.  See 38 C.F.R. 
§ 20.1304(c) (2009).


FINDING OF FACT

The Veteran's service-connected right shoulder disability is 
productive of motion well above the shoulder level, with no 
indication of ankylosis of scapulohumeral articulation, 
recurrent dislocation at the scapulohumeral joint, or 
malunion of the humerus with marked deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post right clavicle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5200-5203 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2007, 
prior to the issuance of the appealed November 2007 rating 
decision.  Among other things, this letter notified the 
Veteran of VA's practices of assigning disability evaluations 
and effective dates for such evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
further letter, containing even more detailed information 
about the types of evidence needed to support the Veteran's 
claim and the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203, was furnished to him in January 2009.  The 
case was most recently readjudicated in an April 2009 
Supplemental Statement of the Case.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded two VA examinations 
that were fully adequate for the purposes of determining the 
extent of the Veteran's disability in light of the applicable 
diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the Veteran's right shoulder disability 
is evaluated at the 20 percent rate under Diagnostic Code 
5203.  This is the maximum rating available under this 
section, and the Board will accordingly consider his claim 
under the other criteria for a major extremity because he is 
right-handed.  See 38 C.F.R. § 4.69 (2009).

Under Diagnostic Code 5200, a 30 percent evaluation is 
assigned for favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 40 percent evaluation is 
warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A maximum 50 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side for a major extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level.  A 30 percent evaluation is in order for limitation of 
motion of the arm midway between the side and shoulder level.  
A maximum 40 percent evaluation contemplates limitation of 
motion of the arm to 25 degrees from the side for a major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 20 percent evaluation is assigned in cases of 
malunion with moderate deformity; or recurrent dislocation of 
the humerus at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is warranted in cases of malunion 
with marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements.  A 50 percent evaluation 
is assigned in cases of fibrous union of the humerus.  A 60 
percent evaluation contemplates nonunion of the humerus 
(false flail joint).  A maximum 80 percent evaluation is 
warranted for loss of the head of the humerus (flail 
shoulder) for a major extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Historically, the RO granted service connection for status 
post right (major) clavicle fracture in an August 2000 
hearing officer decision, with a 20 percent evaluation 
assigned as of February 1999.  In this decision, the RO cited 
the Veteran's service treatment records and the results of a 
July 2000 VA examination in concluding that he reinjured and 
worsened his pre-service right clavicle fracture residuals 
while on active duty.  The 20 percent evaluation has since 
remained in effect.

During his September 2007 VA orthopedic examination, the 
Veteran reported right shoulder pain and numbness in the 
forearm and hand.  He noted that he had recently stopped 
working "due to his heart attack" and separately noted that 
he was never able to do much work because of weakness and 
pain in the right arm since being in the military.  During 
the examination, he was able to remove his jacket and shirt 
without facial grimaces of pain or any evidence of right 
shoulder discomfort.  The examiner initially noted objective 
evidence of painful motion, with no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Range of motion testing 
revealed forward flexion to 160 degrees, with pain at 160 
degrees; abduction to 150 degrees, with pain at 150 degrees; 
and external and internal rotation to 90 degrees with pain.  
In conjunction with these findings, the examiner noted that 
the joint was painful on motion, and the range of motion or 
joint function was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use, with 
pain the major functional impairment.  X-rays revealed 
degenerative changes of the right acromioclavicular joint and 
an old healed fracture of the right clavicle with large 
heterotopic bony formation.  The impression was right 
dominant shoulder dislocation with progressive subjective 
pain and limited range of motion.  The examiner further cited 
"mild-moderate" functional limitations.

At his September 2008 RO hearing, the Veteran reported 
trouble sleeping because of his shoulder but stated that he 
could sweep and wash dishes.  He reported pain and weakness 
when lifting the arm above the shoulder level.

The Veteran underwent a second VA orthopedic examination in 
September 2008, with an examiner who reviewed his VA records.  
He reported chronic right shoulder pain and noted that he had 
recently "opted for retirement."  Upon examination, there 
was no evidence of edema, effusion, instability, weakness, 
redness, abnormal movement, or guarding of movement.  There 
was bony enlargement and point tenderness of the 
acromioclavicular (AC) joint, crepitus, and subacromial 
bursa.  Range of motion studies revealed forward flexion to 
180 degrees, with pain beginning at 160 degrees; abduction to 
160 degrees, with pain beginning at 150 degrees; and internal 
and external rotation to 90 degrees.  The joint was noted to 
be painful on motion, with the range of motion or joint 
function not additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance following repetitive use 
times three.  There was no estimated additional decrease in 
range of motion with flare-ups.  In rendering a diagnosis, 
the examiner noted that degenerative joint disease of the AC 
joint was likely related to service-connected injury and had 
resulted in decreased range of motion, fatigue, and lack of 
endurance.  The Veteran was noted to have mild functional 
impairment as a result of subjective complaints.  

During his July 2009 Travel Board hearing, the Veteran 
described right shoulder pain both with and without movement.  
He denied using pain medication and noted that his shoulder 
was not "frozen."  He further stated that he was getting 
Social Security only for retirement.   

Subsequent private treatment records, dated from August and 
September of 2009, reflect that the Veteran had discomfort 
with overhead elevation of his right shoulder and a positive 
impingement sign, while x-rays showed an old malunion of the 
clavicle.  He was injected with Depo Medrol and Xylocaine in 
August 2009 and later prescribed meloxicam in September 2009.  

The report of a November 2009 right shoulder MRI indicates a 
thin, interstitial elongated tear along the length of the 
supraspinatus tendon measuring one to two millimeters in 
thickness and two centimeters in length, without evidence of 
tendon defect or retraction; degeneration with probable 
degenerative tear of the long head of the biceps; and 
degeneration and possible tear of the superior and 
posterosuperior labrum.  

In reviewing the above evidence, the Board is aware that the 
Veteran has exhibited pain with movement of the right 
shoulder and has been noted to have mild-to-moderate 
functional impairment.  That notwithstanding, he has 
consistently shown forward flexion and abduction without pain 
up to 150 degrees or more.  This extent of pain-free motion 
falls well short of the criteria for a 30 percent evaluation 
under Diagnostic Code 5201, which require limitation of 
motion of the arm midway between the side and shoulder level.  
Absent findings of greater functional impairment, or of pain 
at or below the shoulder level, there is no basis for an 
increased evaluation under Diagnostic Code 5201.  Moreover, 
the September 2008 VA examiner noted that the joint was 
painful on motion, with the range of motion or joint function 
not additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance following repetitive use 
times three.  However, there was no estimated additional 
decrease in range of motion with flare-ups.  See DeLuca, 8 
Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45. 

The Board would further point out that there is no evidence 
whatsoever of ankylosis of scapulohumeral articulation 
(Diagnostic Code 5200); or recurrent dislocation at the 
scapulohumeral joint, or malunion of the humerus with marked 
deformity (Diagnostic Code 5202).  Accordingly, those 
diagnostic codes similarly do not provide a basis for an 
increased evaluation.  Moreover, the Board finds that there 
is no basis for a "staged" rating pursuant to Hart.  
Rather, the symptomatology shown upon examination during the 
pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability rating.

Additionally, the Veteran has submitted no evidence showing 
that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  Rather, he has described 
symptomatology and a degree of occupational impairment 
consistent with the assigned 20 percent rating.  There is 
also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, the Board does not find that this case raises a 
request for a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) 
(when entitlement to TDIU is raised during the appeal of a 
rating for a disability, it is part of the claim for benefits 
for the underlying disability).  While the Veteran has made a 
claim for an increased, and presumably maximum, rating for 
his disability and has indicated that the disability 
interfered with his work, neither his lay testimony nor the 
evidence of record suggests unemployability as a consequence 
of this disability.  Rather, the Veteran is retired and 
indicated during his September 2007 VA examination that he 
had stopped work recently "due to his heart attack."  

Overall, the preponderance of the evidence of record is 
against an evaluation in excess of 20 percent for status post 
right clavicle fracture.  The claim for that benefit must 
accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased evaluation for status post right clavicle 
fracture, evaluated as 20 percent disabling, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


